SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

482
KA 08-02524
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ERIC MCMULLEN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered November 13, 2008. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [3]). The record of the plea colloquy establishes that
defendant knowingly, voluntarily and intelligently waived his right to
appeal (see People v Lopez, 6 NY3d 248, 256; People v Eatmon, 66 AD3d
1453, 1453). That valid waiver of the right to appeal encompasses
defendant’s contention that imposition of the maximum period of
postrelease supervision rendered the sentence unduly harsh and severe
(see People v Hidalgo, 91 NY2d 733, 737; People v Wilson, 53 AD3d 928,
929, lv denied 11 NY3d 858). Defendant’s further contention that
County Court erred in failing to apprehend the extent of its
discretion in imposing a period of postrelease supervision survives
the waiver of the right to appeal (see People v Montgomery, 63 AD3d
1635, 1636, lv denied 13 NY3d 798; People v Burgess, 23 AD3d 1095, lv
denied 6 NY3d 810). We conclude, however, that “[t]he court’s
statement at the plea proceeding with respect to the imposition of a
five-year period of postrelease supervision does not, without more,
indicate that the court erroneously believed that it lacked discretion
to impose a shorter period” (People v Porter, 9 AD3d 887, lv denied 3
NY3d 710).



Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court